OFFICE OF THE AmORNEY       GENERAL   OF TEXAS
                          AUSTIN




Honorable Homer Qarriaon, Jr., Mrector
Texas Department of PubUc Safety
C-P mm
Au. t La, Texan
Attention: Fred Hlakman, A8818tant Direc
D8ar Sir:




mittlng the above 8




                           ialan or other perlon who
                        , or tmat8, a aae8 of
                        or chaaarold, and every ruper-
                         of a horpital, diapemary, or
                        ln8t~tutlon in wh.tahthere ir
                       Qloeaae, rhail report rush aare
                  11Vriting, to the looal health of-
    fleer, stating the name and ad&e88 or the offiae
    number, age, eex, oolor, and ooaupation of the
    di8aa8ed ~~IIoQ, and thr dote of the on8et of the
    dietie8.8,
             and the probable aourae of lnfeatlon,
    provided that the name aad adtwera Of the dlueaeed
    person need not be atsted, except ae herelmfter
                                                                         :,.




Eonorabls Eomer OarrleOn, Jr., page 2


    apeoirfcally required in W5tlon 5, uv3 provided,
    further, that all infOz%8tlOu and report8 ~onaern-
    lng per8OW having venereal diseare 8hall be held
    8eCret In acaordanac vlth provi8ion8 in Section 8.
    The report shall be enolored In a reeled envelope
    and eent to the loo81 health offitmr vho rhall
    report weekly on the prescribed form to the State
    Board of Health, all cane8 reported to him. Th8
    ph~‘SiCiSn8 and other8 re8idlng in oitie8 having no
    oity health offlow, 8hall make reports required
    in this rection direct to the county health of-
    ficer, where there 18 e oouutg hralth offloer in
    the county in vhlah they celide, and uhere there
    i8 no county hsalth OffiCer, al1 8uah report8
    rhall be msds direat to th4 State Board of Health.
            'sec. 2. It Shall  be the duty Of eV8lFy phpai-
     clan and of srsr~ other perron vho exanine8 or
     treatr   a pf~r8Onhaving 8yphlll8, gonorrhea 0~ ahan-
     QPOld, $0 ln8truct him in RleUUP88 fOP pP8VMting
     the 8prWd of 8Wh d+reue, U&d Of the ZWOO88ity
     for   treatment   until   our&   and   to   hand   him   a   oopy
     of the olraulm of inforaation obtainable for tki8
     purpo88 from the Stats Board Of Health.
           ‘Jeo.  3.  All city, county, or other health
     officers rhall ~84 svory lvallabl8 mum     to l8-
     aertain the exl8tonao of, and to inve8tlgate*ll
     ca8e8 of ryph018, gonorrhea, and ahancroid within
     thsir 8evsral territorial jwlNlat5om,      and to
     a8C8rtkin the 8Oum08 of 8uah hfeOtiOn8.       LOW1
     health officer8 are hereby empowered and dlreoted
     to nreke8uah examlMtion8 of por8on8 rea8onably
     8UfQeCted   Of hUti& 8yphi118, gOIiOPPheaOP ChM-
     crold a8 may be neaelsary for Carrying out the
     provlrione of this lau. bring to the preval8nae
     Of rush dl8eSi88a among rO8titUte8   and peFlm8
     aaaoclated vlth them, aP1 8u6h perrone are to be
     oonaldered within the above alara.
          “Sta. 4.  U&on recei t of a report of a oaae
     of venereal dlleaIe, the P ooal health officer
     rhall in8tltutu mea8ureE for proteaticm of Other
     pereonn from lnfeatlon by 8uoh venereally direa8ed
     pQP8OKll
                    Ourlaon,
    Eonorabl8 Xoloeoer         Jr.,   page 3


             5.   Loop1 health Offie4r8 are authoriaed and
        directed to quarantine perron who have, or are
        reaaonebly rurpeoted of hevlng agphili8, gonorrh88,
        or ahancrold, whenever, in the opinion of raid looal
        officer, or the state Board of Uealth, OF it8
        4xsautivcPofficer, quarantlne 18 nece88ary for th49
        protection of the pub110 health. In sstablirhing
        quarantine the local health offlaer ahall derlg-
        lute and define the limit8 of the are4 in vhioh
        the peC8OIlknovn to have, or P888Onably 8WpeOted
                            gonorrhea, or ehanoroid, and
        of having syphlJ.l.8,
        hi8 iawdlate attendant, are to be quarantined,
        and no perron other than the att8nding PhJslol~r,
        ahall enter or leave the area of quarantlke ulthout
        the pttPal88iOnof the loaal health offloer,
                "Eloone but the locurlhealth offloer rhall
         terminats raid quarantine, aad thl8 rhall not be
         do=    &anti1 the quarantined paIrron hS8 beaom4 no+
         lnfestiow,     as detertinmd by the local health'
         offfcer or hlr authorized deputy through ollnloal
         examination ma all neoe88ary laboratory,t.e8tl,
         Or Until paPti88iOn hW b68n gilTonhlm to do 80 by
         the stats Board of Health or lte executive offlaer.
             9.   The low1 health oftlaer r-11 intorm
        all p8P8OM who me about to be Pele88ed from
        quarantine for venereal di8ea88, in OUe they
        arc not cured, what furth8r treatment rhould be
        t8ken to aontpletatheir auve. Auy p6r8on not aurea,
        bcfors releared fro38quarentinc, rhall be required
        to rlgn tho folloving at8temant after the blank
        8 068 have been filled to th4 lati8faction of
        tre health offlcerz
              OI              recliding at           hereby
        r&nolfle&e thr faoE that I amatthl        fZ188ill-
        feated VI&          j and agree to plde my4elf wp-
        der th8 f88di~e       of               (rumI@or
        phyelclan or olllaic)              (ahPe88 ) Vithin
               hourcr.and that I will remain under the
        mment      ok raid phy8lal8n or olinlo until.re-
        leared by the health offloer of             or until
        my &as%@18 troarferred with the ap roval of s&id
        health officer, to another regular K iaen88d phy-
        ab.ean or an approved allnicr.




I
Honorable Homer Qarrlllon,Jr., page 6



           "'1 hereby 8gree to report to the health
     offlao* within Sour days after beglnnlng treatment
     a8 above agreed, and will bring vlth M a 8tate-
     m8nt from the abOV8 phy4lclan or allnlc of the medl-
     cal treatment tappliedin my oa88, end thereafter
     ~111 report a8 often a8 may be demanded OS ma by
     the health officer.
           "'I agree further, that Iv111 tak+ all pre-
     ceutlOn8 reaosmended by the health offlcor to
     prevent the epread of the abov8 dl84a84 to other
     pWP8OM and that I vi11 not pWrforn any aat uhich
     rlll expo8e other per8on8 to the nbove dLeeaa8.
          "'I agree, until $lmlly released by the health
     offloer, to notify him of 8ny change of 8ddre88
     and to obtaln hlr ~OWent before moving my abode
     outside of NW furl8dlotlon.




                                     Date

          "All Wuoh agrseasnte ~hsll be filed vlth the
     health offtoer and kept lxmeoeealble to the pub-
     lia.
          "The OOWIi88iOner8 OOurt8 of the vWciou8
     oountle* ana the governlqt body o,+all z..noorporated
     tOVn8 aad cltleo are hereby 0Plpoveredend dlreot-
     ed to provide suitable placer for thW dWtentlon
     of perDOn who nmy be rubject to quarantine and
     who Whould be rsgregated for the ex.eoutlonof the
     provlrloxraof thlW laW$ WI&d8wh COmRi88lOMP8
     aourte and governing bodler of lnaorporated OltlW8
     an8 tonU are hereby authorlred to lnour, on b~h~3.f
     OS thwlr laid oountiel, altlel or toYnO, the ex-
     pen8eB neceeeary to the enforasmetatof thi8 lav.
          'stx. 5. 1. Yhan a person applie8 to a
     phyrtclan or other perron for the dlWgnO818 or
     treatment of SyphlllW, gonoPrhea or ahUwrold, it
     rhall be the duty of the phy8ialan or pereon 80
Honorable   Homer Gercieon,   Jr., page 5


     ooneulted       to Inquire of, and aeoerthin    from the
     pereon reeking euoh dirga0818 or tFe8tmant, vheth-
     er euah pereon has heretofore ooneultod with, or
     barnbeen treated by, any other phyviolan or per-
     eon, and if 80, to aeoertaln         the neam end addrome
     0r the phfricirn or person last ooneulted, It eb811
     be the duty of the phymiolan or other pereon whoei
     the applioant con8ult8 to notify         the @yslolan or
     other pareon 18et ooneulted of the ohange of ad-
     virere. Should the physlolan or pereon proviouely
     ooneulted f811 to receive euah notice vithln ten
     day8 after the last date upon vhioh the patient
     use  lnetruoted        by bia to appear, it ehall bo the
     duty of euoh pbyeioian or peregn to report to the
     lwal    he8lth officer       the name and mldrere of 8uoh
     renareally        diee8eed pereon.
          “2. If .&n &tending pb~loian or other per-
     son lcnow or ham good re48orie to ruepect that a
     peceon h winglpphllle, gonorrhea    or uhmopoid
     18 80 oonduating hla8elf or hereoil am to expoee
     0th~' pereons to lnf'eotlon,or 18 about 80 to
     oondwt hlmaelf  or herself, he 8hll notify   the
     low1 health offloer  of the name and addreer or
     the dleea@ed pereonand the le8~enti.81 faote In
     the time.
            “sea. 6. All loon1 and atate health            otfi-
     Oar8 are direoted to oo-operate ulth proper CC-
     flclale rhoae duty it 18 to Marco         law8 direoted
     a$ainet pro8titution,      and otherwire  to    we     every
     proper   mean8    for the repreeafon OS proetitution.
              "see. 7. PhyUolu18,      health offioere, and
     all other permona are prohlblted tpcm ireuing oertf-
     fioatee OS freedom Z'ra venereal dileaae,         provid-
     ed thL8 eectloa ehall not prevent the 18auanoe
     of   rtatelunt8      of freedoFnfrom inferstiou8 dL8ea8e8
     vrltten       In much form, or given under rush e&e-
     guarde,        that their use for eollaitrtlon for luual
     interaouree vould be lmpoeeible.
Eonor8bl8 Hamor Oer~laan, Jr.,       pem   6


      be inacceeelble to the publza uoept        la 80 fu? a8
      poblloitt may attend the perf~nmaoo        of the dutler
      Uapo*ed by the UV8 0t the State.

            bee. 9.        hmlth offleer or other phyaf-
      aiut u&o ehall u %   uuy rail   t0 p0rr0rr   ths dtttiu
      requlped OS him in thl8 8rtlole rhbll, in 8d(ll-
      tlettto the i-8     lmpe8ed by Irrr,iwSelt bfe
      right ~4 lieutao to ptaotioe Iwdioina vithh
      thfr btete~ md the dwtriot      oourtr  of th0 state
      ahtillhave juriedl&lon oi rult.8 ror the fa-
      feltore et 8psh lime       in 8wrh 0Ue8, &d t&m
      suit am7 b0 filed   w axq oitisen    0r th0 stat0 in
      a 43owt having jwl8diotlon      cuwloe th orduaar~
      rules ot venue, md it rh8l.i be the duty of th0
      oounty kn4 dirtslet 4ttorney8 to repm8ent       the
      p et1 t;a 35  luer twlt
                            lult.'
           TuoTaxaa     ouee    hoveavl8uaube~bo0a8tmotl0no?
the &bow rtatote      ha8 b#n    oon8.ridwe4 br th8
       18: Xn the tint     Ex pa&e HuBout&,    8 ?!xoroi%-l
ir   , 208 s1 v. 531, 2 i. L. 6. 1539, it i* 88idt         l    l   ’

            ‘This   ia l h 4 b eee
                                 o o r p u*
                                          p ~o o o edb a in
                                                         g uhfo h
      the relator i8 held under 8~ Opder of the c&t7
      health   offloor of Pan Antonio; by vfhue of QUU-
      aattine~~e~uletlo~~u.eetabu8hedia laoord with
      ohaptor 85 of the Aate of the Fourth Oalhd sau-
      elon of the Thlrty+Wth     Leglelatwe umle~ a
      etoteawmt of t3e order of arrest that, 8co0rdlng
      to the infwaatlan of the health ofriaer,   relator
      i8 lfPected with gonorrhea.
             .. . . .

             %ae kgieletttm, wde~ the polfoe pomp,
      ham authority to outhorise the e8tabil8baent of
      quweM4.ne mgulrctlen8 fw the coteotlan of the
      publ~oogOln8toOntagiOnrrm        & oeepereone whO8e
      oondltlon 18 #w&a ea to rpre84 dlreaee and, lx-
      older&   thereto, .to atrthorlcle
                                      the OrreID and detea-
      tlonofeuohper8one        ondruoh, we kmdeP#taad, 3.8
      tha purpoee of the 8t8tute ia QucHtlOn. &a&e* its
      terme, the proper health oiilwr     may 188faea w-
      rant by virtue of uhloh a lawful avert may be
                                                                                                      ‘ . . , ~,.




Honoreble Rowr Garrieon, Jr., p#ge 7


    mede vlthout prellnlnary thePet@ affomllng the
    personaffeotod a &crlng~            but     if, after wrest,
    Such person eEallenge8 the right of the author-
    iti** to contime the detention, the fundmmntal
    law ,aecordl,hlm the right to have the legality of
    him &tintion        W&red       into by a roper oourt in
    a hatme      ourpue   proo~dh$.         The    P 8w denleN to no
    @aa reetralned of hl8 liber?tjr           vithout a h8alng
    the right to prove In 8)Qu tplbmd                  that fha faot8
    juetli~~        hi. reetrrlnt do not 8XlSt. Ruling
    Came Lav, Vol. 6, pa 435, 1 419. The health au-
    thorltiae smriocl;the ameet of relator &rive
    their paver to do Qo fraa the ells ld UZWtenoo
    of the faot that the relator ir affouted with
    the diaeaee mentioned, and that her detention
    la required La the pubuo intoPeNt to provent
    contagion. If those fact8 do not exlet, the of-
    floor ham no jraal8dlationto oc%tbw                  the nr-
    tralnt and the oowt in the habeu oorpu8 prooeed-
    lng  bee euthal~ty to lngulre whether the fwtr ON-
    eential     to    jurit4ct;totlon           8xl.t.         l%x pa&a             Degenw,
    30 Tes. App. 566, 17 3* H. 1111.
           0. . . .
           (I. . . but the pauer to establleh qwaatizu
    am exl8tent under our Con8tltuflon ir tutinaldent
    of the @Ice      porsr~veet8d In the f&glSlattie un-
    der the genera     power to pa88 Iewe. Our Wtatute
    doe8 not declare that the lnitlal order of t%rreSt
    Shall be conclusive; nor CioaW it deetgnate my
    tribunal to whom one detained under QI~order of
    arrest imued by the health ofSloer my appeal
    fcr a hearln&. The fair and resrronable inter-
    pretation of the statute under whloh relator se
    held, ve think, 18 that which 80wrde the health
     officer    the povsr to order the ErPeWt and detan-
     tion,    leavlag      to   the         person       &3tal.ned         the       rQht        to
    3.nvolce the decieion of the l8tUb ~l8hjudlolal
                                                ed
    tribunnle of ths state on question  F&ieed,    either
    of faot or law, lnvolvlng the validity of the de-
    tentfan.
              “We conclude that under the bat of the LegiS-
     leture    In    qusetlon         the      relator       had     the         right      to    a
Honorable EolnrrGB~T~SOII,Jr., pans 8


     hearing on wit of habeas oorpus, and thsreln to
     prove the nonexistsAoe of the facts AUCS@SU~ to
     authorlre her oontlnusd dotsAtlon snd themeby ob-
     tain rrleass. Faota er@eAtlal to determine uheth-
     or ehe rhould nr should not bs held not being
     available in thl8 oourt, it 18 ordered that the
     writ of hubeas aorpue prayud for bu graated, and
     that It be referrod for haari~g to IIan.R. B. Mlnor,
     Jud&a of.the Fifty-8eveAth judlOia1 distrLOt Of
     rexa*. Ii
          And In Ex parts hrook8, 85 Tux. Cr. R. 397, 212 5. U.
936, the oourt aaid:
          Vhir 18 a~ orlgi~ala        lioatlon r0r rrlt of
     habear corpus Sued out by !!8 relator, GMce        Brooks,
     who Is detalAed by SUrOj Baker, ohiet of pollee
     at Xoueton,    by re&son of an order ls8urd by Joba
     xc.Bolt, U. C. P. li.A., dlreotor       of ornitatioaa,
     the ohieZ health otiiocrof ral4 cltp of Sioueton,
     whloh urdsr dlreotr that the rrelatorbo ou~finrd
     at the city farm until di8ohmged by aa%d health
     officier. A copy of raid ordar is lttaOhad to the
     applloatlon, and it is SubetaAtially stated thsro-
     in Wt      relator ha8 been examined and is Weoted
     vlth ryphllia,    md  in ordered   into  a\uraMlno  at
     the said rsualoipalfarm, the&e to be detained un-
     til released by OF&r of *aid       health oHioar.
           ". . . .

           'The fourth oontention 1s that there have been
     numrou8 tests given rrlator,sinea hur co.AflAmsAt,
     urd that soms of the 8ams thawed poeltlve  Md sama
     xuwtive resulta. Nothing 18 thus preretated Sor
     our duol@lon.   II relator i8 free #Yom ryphilin
     or gonorrhea *he may pruseut hur appluiation ror
     writ of haboar oorpu8 to the lwal court8 under
     tha authority of 0% parts Xardoartlr, daofdad by
     un at  this term, and if f'roetherefrom may be &is-
     Ohar6Ud. The court8 ~111 understand that the health
     offioere have no right or power to hold Fn qumm-
     tine oitlrenr vho 40 not show the grerenae ot ema
     OS the dlsearer Aaxed in ahapter 85 of the Aot8 of
     ;t;a;&Tth Call& Se*rion crithe Thirtpii~th Leg-
              .
Bcmwable Holrurffarr:son,Jr .* page 9


           1)
                .   .   .   .


          “We have oarufully emmined all of the oon-
     tentiom of the relator. and hold them without




     the pO~i@iOti ofmohapter 85, @uprae are direoted
     18 oonflnod to the medlOa1 D~O~SU~QIL       sad the
     0-e and treatmunt    thereof 3.8 of neoeialtp lithe
        ndr of the leumbera of the 88166noble’~fratepnlt~
     be      i8 nothing iA th6 aOt uhIoh ~etoat8 OF forI
     bid8 mu swpeot, OF       raone dstalimd, from p-feat
     freedom of treatmuot ry any rcrput8blephysloian
     vhf10 IA the ouatody 0r the offiolals      Olmrg.6    with
     the mforosemnt of thu lav; aad nothlng uhlah de-
     privea any     rsoaa 80 conflaud for truatemat of a
     ep66dy hearE6 at tb hand8 or the court if m
     be oppression or detention vlthout 8 oauae.          9%e
     objeot of the lav la notepAf@hMAt      for the un-
     fortunate8 who are affliictedwith the86 MUdies,
     SO 6Ully    transmlttrrdMd 80 fUrfuf.    in r.@titl,
     but the uell-being of these ad the remainder of
     the people.
          “In the Instant oaau relator l# ahorn to be
     a m88?led woman, with 4 b&N-ws       hurbewl and
     four.thflil&‘6n,
                    tha Om68t        "fi
                                 being 1 mo&h@ old,
     but the record dl80zWe8 that ahe Qoltru8 to live
     Vfthth,WL 8tatiIUtthat Oh6 r.W6frc@the life Of


                . Te@tfPlanJwalladdu.wd 8hoving numsr-
    oue b6etovsb of aamal favor8 upon 802diers en&
    othS8 D6rsan. al80 th6 r6btw          ns afflf6tUd
    91th gbnorrheii and 8ypkLl3.8.    tfa  t
    81On of Said 6?otthat 8wh      IN
      lnud for truatmunt until QoolPrsd cured by f
    ficial  Dronouuo68bezlti@ not unr@&SoELlble,un?uit,
Iionorable Iiomur
                BarifSo~, Jr., page 10


        or arbitrery. OUr ltt6Atio Ai8 AOt Oellud t0 &XI..
        eUthOFlti68 hold-   thie or other eirnilaceote
        Violative Of aAY Of th6 RrOVi@iOAS Of OLU’ i%l6ti-
        tutioa, Or dieorlmlrutorg. arbitrary, or unMa@on-
        u.
                   “T&6 vrlt       i@ dl@mls@ed and r6letor                          rum6nded
        t0   the     OUStOdY       Or     th6     0hi6f     Or     DOlfOe      Of    the    OitY
        Of HOu8tOn, a~bjsot to the Olke;@ Of~the OLtz
        hulth OfffOUr OS @aid olty."dersoorlng       oura)
          Other Tux48 case8 et leaot implying the right to
ureet under Article 4445, rupra;  Xx pert6 Vogler, 110 Tsx.
Cr. K. 579, 9 S. W. (26) 733, 62 A. L. R. 4561 Ex parte Gll-
b6rt (Tux. Cr.), 135 ". u. (26) 718.
                           been unable to find any Texa@ ease
                   While we h&e
pa***        directly       upon
                             pwrr  of peaoe offloerr gen6r*lly
                                         th6
to arrest upon prop6r uarrante or written order8 lrsued by
ocgmtmt     health authorLti68 under the provlSlom of Article
4145, ZUprB,   ve think #O   powur 18 neousrarlly t0  b6 inferr6d
from the language umployed in the above cM68.       Thu next arum-
tloaaIS ifbothera Ten8 B-UP,       by Vi&U6  Of hi8 OfflOe, ha8
8U6h    %uthOrfty.

                   We hWe       OWUfU11J            r66d    the ~l’OVi@iOA@ Of &tlOle
6570, R. C. S., 19251
                   “The orfioero,               non-commlS@ioned             officer8        and
        privates      0s tkil force
        th6 ~OYUI'IOf psaC0
        regular      oivil authorltle8 in
        law@. They&C&          here
        aAd to 6X66Ute      prooe@S
        SU6h    06868   @hall be governed by th6 laVS~PegLU.8t-
        ing W        definl~ the pouer@ and duties Of 8herlffS
        w36n in diecharge 0s eiinllardutler~ exo6pt that
        they ah11 have the povur and @hall be authorlsad
        to make arrests and to execute all prooena in
        arinfaal        Oa668      ii2    aAy     OOLUIty    f!I    the     dtatu.         They
        *hall, befOr  6At6rlAg 0A th6 dl*Oharge 0r th6S6
        dutiee, take an oath Ghat each of th6m will Saith-
        fully pe~fora hfs dutier in eoOord6~06 with law.
Honorable Homer Qarci8on, Jr., p6@e 11


     20 arrert and bring to ju8tIae men vho h8ve band-
     ed together      to   prevent   the     lxeautton    of   the  lmm
     or to aomalt robbery OP other telonler, the oi-
     tlc$em,     mm-coamIreioned         offloer8      and prIv8te8    of
     mid ioroe m8y soaept the servIoe8 of rush clti-
     1enS q8 8hrl1       volunteer to aid them; but while
     80 lm&d         8Wh     ditiMA8     8iM11     ILOtF OeiVO &My
     from the state for such 8OWiW*."                    fUAder8oorIAg
     OloI8 )

               The abova 8tatUte                  Vq8    a patt        Of    the       t&de   prfor   to
th e
   l8tablI8bunt of the S'eJU8De&='tmeZatai P~bliO %fety.
&tIale 44u(ll) of Vernon~8 Annotated Civil                                         statute8       acUb
tab8 the followingr
           "(1) %!bO'POXa -Or          FOra 6ttdit8 perrOn-
     nel, property,      e9uQment   and reaordl, AOV a p&rt
     of the Adjutant hAeral'8 hmtIII#At            of the
      State of Teu8, are hweby trUk8fewed to and
     plaaed undeT the jUrI8diation Of the &prrtmmit
     OS Publie Safety, and are hereby d@ignated M
     the Tour     Rangerr,    md  a8 8Uah, aoPrtitut0    the
     above JSAtIOIieddIVi#iOn Of th. Ik~rtmOnt.
           I. . . .

               "(I)      The offloerr 8bAl]lbe                     a~thed              with all
     the    ~0VqP8       Of   ma0.            OiflOW8.      snd                    a
    Ea e ezeau           on 0             0

          "They *ball bmre euthorltr                              to make 8W88t8,
     end to exeauk          In                                              8Ad
     in air11 a8808 ~t~aia~                                          "tx:   tie
      U     l Of     a   OOUrt       Or       p(1OOrdj    snd     in    au       068e8
     9
     rku 1 be governed by the lwr regul&tlng                                           8nd de-
     fIn.IUgthe poverr 8Ud dutlea of 8hWIti8                                           vhen In
     the dI8Ohar&e Of 8i.El1U dutie8: OX00pt                                      Wt
     they      8hd1  hpV0 the                 POW&r and 8htIn               b.   CrUthW-
     i8ed      to mOk@ u?Pe8t8            all  and to +XeOute
                                               plW3e88
     IA orixl~l Oa888 in any aounty in the State.
     All oifiaer8 Osxeretiagby virtue of th3.8 Aat
     8ti11 hovq the authority to We   8PPllt8.    a8 dl-
     rooted by varmint8, wd vlthout a warrant wider
     the condition8 noU authOrISed by law, and 4100
     in all Gale8 when the al&&ad offender 18 trmel-
     hq OA * mllroad, IA 5 motor vehiale, aeroplme
Xonomblo     Homvr &~wI80n, Jr., pep            12


        or boat. -A    Uiy Of 882.6 fOi'@e 8h8U. ms8t
        any pes-80~&8reod vtth l OF ir i-1 Ofr u1 8e,
        they r&all forthvlth oonvey raid pOr8OA to the
        oount~ vhere he 80 rtud8   ehmged, and ahall
        deliver hIa to the proper orfiovr, taking Ns
        reaeipt therefor. AU neae8Urry ~1Xpsllcle8   thus
        incurred 8h411 bv paid by the State.
              " . . . ."   (Underrooring OWS)
             YOtW qUMti8Ii    8a 8tbted    i8   Wh8WeWd   ia    th0   affirm+
tlV0,    bMU80   Or th0    aUOtOd 8tatUte8      Md  O@.LdOII#    Of the
Court of Ux%abal Appwl8.

                                                     Youm very truly
                                            ATl’CB@?tQXRRAL QR TRXAS



                                                        Benjilawlioodall
                                                                  A8818t&Ut